We are not in accord with the ruling below that private easements were created in damage parcel No. 2 as laid out on the map filed by the appellant's *Page 371 
predecessor in title. The lots conveyed by the appellant with reference to this map front on other streets as shown thereon, do not abut upon damage parcel No. 2, and do not require the use of any part of damage parcel No. 2 for access to the city system of public streets.
The orders, in so far as they relate to damage parcel No. 2, should be reversed, with costs to the appellant in this court and in the Appellate Division, and the proceeding remitted to the Special Term for further action.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ., concur.
Ordered accordingly.